Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2018/083261, filed on 12/03/2018.
Claims 1-11, 13-18 and 19 are currently pending in the instant patent application.
The preliminary amendment filed on 07/19/2022, and canceling claim 12 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claims 1-11, drawn to a variant of a parent lipase, and a substitution mutation K98I corresponding to a parent lipase of SEQ ID NO: 2 in the response filed on 07/19/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) that there would be no burden of search for the coexamination of Group I-III. 
Response: This is not found persuasive because this application is a National Stage patent application filed under 35 USC 371, which only follows the Restriction practice of Rules of PCT based on the Special Technical feature, NOT all the technical features recited in the claim, and unity of inventions. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121.  Besides, for US Restriction practice, each Groups must be explained why the groups are independent and distinct or unrelated to each other or process of producing the product or process of using the product, however, for Restriction practice for case filed under 371 or PCT follows PCT Rule based on special technical feature. It appears that applicants are confused about Restriction practice and arguing the rules of US Restriction practice without paying attention of the novelty of the independent broad claim. Even, if the broad claim is obvious to one of ordinary skill in the art under 35 USC 103, the unity of inventions breaks, and the claimed invention of the broad claim does not make contribution over the prior art. As discussed previously, Borch et al. (WO 2016/102356 published 6/30/2016) teach a variant of parent lipase of the polypeptide of SEQ ID NO: 2 having the substitutions corresponding to substitutions G91A, and N92D, which are in the lid region (amino acids G82 to I100) and further teach substitution mutations K98Q, L227G, T231R and N233C corresponding to the parent lipase polypeptide of SEQ ID NO: 2, which is about 97.3% identical to SEQ ID NO: 2 instant application. Therefore, a variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position I100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231R, and position N233R, of SEQ ID NO: 2, and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - III lack unity of invention. 
Arguments:  Regarding the election of species, Applicants also elect with traverse of K98I, and argue that as it would not be burdensome to the Examiner to examine addition positions in the same sequence. Applicant reminds the Examiner that, upon finding that an elected species is patentable, Applicant is entitled to consideration of claims to additional species.
Response: This is not found persuasive because the examiner clearly indicated in the previous Office action that the proteins species due to the substitution mutations are unrelated species chemically and structurally.  Inventions (species) are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different protein species represent structurally different polypeptides and polynucleotide encoding them due to the substitution mutations. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects. Furthermore, as discussed previously, Borch et al. (WO 2016/102356 published 6/30/2016, see PTO892) teach a variant of parent lipase of the polypeptide of SEQ ID NO: 2 having the substitutions mutations SPECIES corresponding to substitutions at positions G91A, and N92D, which are in the lid region (amino acids G82 to I100) and further teach substitution mutations T231R and N233R corresponding to the parent lipase polypeptide of SEQ ID NO: 2, which is about 97.3% identical to SEQ ID NO: 2 instant application (as shown previously), and thus, claimed species are known in the prior art and lack unity of invention.
In addition, the examiner only asked for electing a single species rather than election as invention of sequences recited in a Markush group style claim with mutations, and MPEP 803.02 clearly indicates that species election is valid (see, Copy of MPEP 803.02 as shown below). 
803.02 Election of Species Requirements – Markush Claims [R-10.2019]
I. MARKUSH CLAIMS
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups).
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species. See subsection III, below. The applicant’s election serves as a starting point for the search and examination of the claim.
See MPEP § 2117 for a general discussion of Markush claims, guidance and examples regarding the determination of whether a Markush grouping is proper, and rejections on the basis that a claim contains an improper Markush grouping. A rejection based on an improper Markush grouping should be made in an Office action on the merits. In certain circumstances, both a provisional election of species requirement and an improper Markush grouping rejection may apply to the same claim.
See MPEP § 2111.03, subsection II, and MPEP § 2173.05(h) for a discussion of Markush claims and compliance with the definiteness requirement of 35 U.S.C. 112(b).
II. PROPER MARKUSH GROUPING
Pursuant to the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011), a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use. Id. (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016)("It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .")(citations omitted). Where a Markush grouping describes part of a chemical compound, regardless of whether the claim is limited to a compound per se or the compound is recited as part of a combination or process, the members following "selected from the group consisting of" (or similar introductory phrase) need not share a community of properties themselves; the propriety of the grouping is determined by a consideration of the compound as a whole. See Harnisch, 631 F.2d at 722, 206 USPQ at 305 ("in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components").
See MPEP § 2117 for guidance and examples regarding the determination of whether a Markush grouping is proper.
In accordance with the principles of compact prosecution, if the examiner determines that one or more claims appear to include an improper Markush grouping (see MPEP § 2117), the examiner should require the applicant to elect a species. Note that if a written provisional election of species requirement must be made separate from the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits.
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits, with one exception. If the members of a proper Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not require provisional election of a single species. See MPEP § 808.02
An examiner should set forth a requirement for election of a single disclosed species (or a grouping of patentably indistinct species) in a Markush claim using form paragraph 8.01 when claims limited to species are present or using form paragraph 8.02 when no species claims are present. See MPEP § 808.01(a) and § 809.02(a). If a Markush claim depends from or otherwise requires all the limitations of another generic or linking claim, see MPEP § 809.
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection III.C.2, below, for additional guidance.
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
B. Provisional Election of Species
If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together. The examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim.
In accordance with current practice, when an examiner chooses to require a provisional election of species, in most cases the examiner should call the applicant to request a telephonic election. See MPEP § 812.01. If the applicant elects by telephone, form paragraph 8.23 should be used in the next Office action on the merits. The examiner should note whether the election was made with or without traverse. If a rejection on the basis of an improper Markush grouping is to be made, it should be done in the first Office action on the merits with the written provisional election of species requirement.
If a written provisional election of species requirement is made prior to the first Office action on the merits, it should not include a rejection on the basis of an improper Markush grouping. Any appropriate improper Markush grouping rejection should be made in an Office action on the merits. If during prosecution a new claim is added that includes an improper Markush grouping, or an existing claim is amended to include an improper Markush grouping, the examiner may require provisional election of species at that time, in the same action as any appropriate rejections . Include form paragraph 8.23.01 if the applicant declined to elect by telephone.
C. Initial Examination of Elected Species1. Rejection of Claims to Elected Species
Examination on the merits begins after the applicant’s election. If the elected species or group of patentably indistinct species is anticipated by or obvious over the prior art, an appropriate art-based rejection of any claim that reads on the elected species or group of patentably indistinct species should be made. Non-prior art rejections that apply to the elected species or group of patentably indistinct species should also be made. If the election was made with traverse, it should be treated in accordance with MPEP § 821.01.
If the Markush grouping was improper, a rejection on the basis of there being an improper Markush grouping should be made as described in MPEP § 2117. The examiner should use form paragraph 8.40 to make the improper Markush grouping rejection and to advise the applicant of the species that do not belong to a proper Markush grouping that includes the elected species. The form paragraph also serves to advise the applicant that a rejection on the basis of there being an improper Markush grouping is an appealable rather than a petitionable matter.
Example 1.
A claim is drawn to a proper Markush grouping of species A, B, or C. The three species are patentably distinct, and the examiner requires a provisional election. Species A is elected. The examiner rejects species A over prior art, and indicates that species B and C have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement.
Example 2.
A claim is drawn to a Markush grouping of species A, B, C, D, or E. The five species are patentably distinct, and the examiner requires a provisional election. The grouping of species A, B, or C is a proper Markush grouping. However, the grouping of species A, B, C, D, or E is not a proper Markush grouping. Species A is elected. The examiner rejects species A over prior art, and indicates that species B, C, D, and E have not been searched and examined. Use form paragraph 8.01 or 8.02 as appropriate to set forth the election requirement. The examiner should also reject the claim on the basis of there being an improper Markush grouping using form paragraph 8.40. The improper Markush grouping rejection should indicate that species D and E do not belong to the proper Markush grouping of species A, B, or C.
2. Elected Species in Proper Markush Grouping Allowable over the Prior Art
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain any restriction requirement if there would be serious burden. Clarity of the record with regard to the provisional election of species requirement is critical to proper application of 35 U.S.C. 121 in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting).


The MPEP 803.02 further stated that “2. Elected Species in Proper Markush Grouping Allowable over the Prior Art: If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping)”. The Examiner would like to reiterates that the Examiner would continue search additional species before to find patentable subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO 17205251.6, filed on 12/04/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
There is no drawing with this patent application.

Claim Objections
Claim 3 is objected to in the recitation “further wherein the variant comprises”, which should be changed to “wherein the variant further comprises”. Appropriate correction is required.
Claim 7 is objected to in the recitation “comprising or constituting of”, which should be changed to “comprising or consisting of”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 3 are indefinite with the recitation “preferably”, which is unclear as to the scope of the claim. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Does “preferably” mean superior to other similar parameters or something else? See MPEP § 2173.05(d). Clarification is required.  

Claims 5 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In the present instance, claims 5 and 6 recite the phrase “hybridizes under low, medium, medium high, high, and very high stringency conditions”, but the specification does not define what the conditions constitute for low, medium, highly or very high stringency. While page 3-5 attempts to describe a low, medium, highly or very high stringency conditions, the description is merely exemplary and not a clear definition. In the art the meaning of the term “highly stringent” varies widely depending on the individual situation and the person making the determination. Therefore, it is not clear to the Examiner as to what hybridization conditions are encompassed in the above phrase. Therefore, it is not clear to the Examiner as to what hybridization conditions are encompassed in the above phrase. Clarification is required.  

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 5 is indefinite in the recitation “very high” in the context of hybridizing conditions, wherein the phrase “very” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Clarification is required.
Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10 is indefinite in the recitation “in particular” in the context of recited two surfactants, wherein the phrase “in particular” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Clarification is required.
Claim 10 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the phrase “such as” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Clarification is required.
Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, part c) is indefinite in the recitation “the lid” lacks antecedent basis and claim 1 does not recite anything about “lid” in the precedence of said phrase in claim 1. Therefore, “the lid” lacks antecedent basis in claim 1. Clarification is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-11 are directed to a variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or a polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions.		
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims 1-11 are drawn to any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences, i.e. lack of Structure-Function correlation, which is required to fulfill the Written Description requirement.  
Claims are drawn to very broadly any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences,   whose structures are not fully described in the specification. No information, beyond the characterization of variant lipases, or polynucleotides encoding said variant lipase enzyme has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the variant lipase enzymes, as well as encoding polynucleotide sequences within the scope of the claimed genus. The genus of polynucleotides encoding polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes (variant lipase) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

B. 	Scope of Enablement
Claims 1-11 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a variant of a parent lipase, wherein said variant has: a) at least 95% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231 as T231 R, and position N233 as N233R, of SEQ ID NO: 2, or at least 95% sequence identity to SEQ ID NO: 2 (for claim 5) or a polynucleotide encoding the variant polypeptide, which is at least 95% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under high stringency hybridizing conditions, does not reasonably provide enablement for any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences having unknown structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims:
Claims 1-11 are so broad as to encompass any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences having unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides or genes encoding enzymes or proteins including many mutants, variants and fragments broadly encompassed by the claims.  In the instant case the disclosure is limited to the nucleotide sequence of SEQ ID NO: 1 and encoded amino acid sequence of only a single protein of SEQ ID NO: 2.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The polynucleotide sequence encoding the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the polynucleotide or gene encoding protein which is 60% identical to SEQ ID NO: 2, i.e. 40% non-identity that encompasses many variant lipases and many mutants, variants and fragments thereof, as well polynucleotides encoding said variant lipase, which is 80% identity to SEQ ID NO: 1, also comprises many variant lipases and many mutants, variants and fragments thereof. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings of Whisstock et al. are further supported by the teachings of Witkowski et al. (1999), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a variant of a parent lipase, wherein said variant has: a) at least 95% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231 as T231 R, and position N233 as N233R, of SEQ ID NO: 2, or at least 95% sequence identity to SEQ ID NO: 2 (for claim 5) or a polynucleotide encoding the variant polypeptide, which is at least 95% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under high stringency hybridizing conditions.  However, the specification fails to provide any clue as to the structural elements required in a protein having 60% identity to SEQ ID NO: 2 i.e. 40% non-identity to SEQ ID NO: 2 or which are the structural elements in the variant lipase protein having 40% non-identity to SEQ ID NO: 2 known in the art that are essential for any protein to display lipase enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1 and 6) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences having unknown structures, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting variant lipase enzymatic activity and; (B) the general tolerance of variant lipase polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any variant lipase polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all nucleic acids encoding any protein which is 60% identical to SEQ ID NO: 2, (2) an essentially infinite number of mutations of any gene encoding any variant lipase protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences having unknown structures. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of variant lipase protein having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 8-10 and 11 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Borch et al. (Detergent compositions, lipase variants and polynucleotides encoding same. WO 2016/102356 published 6/30/2016, see PTO892 of previous Office action).
The Broadest Reasonable Interpretation (BRI) of claims 1 and 5-6, which are drawn to any variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity (for claim 1) with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position 1100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231 R, and position N233, preferably N233R, of SEQ ID NO: 2, or at least 80% sequence identity to SEQ ID NO: 2 (for claim 5) or any polynucleotide encoding the variant polypeptide, which is at least 80% identity to the polynucleotide sequence of  SEQ ID NO: 1, which hybridizes with SEQ ID NO: 1 under low or medium or medium high stringency hybridizing conditions, i.e. 20-40% non-identity to SEQ ID NO: 1 or 2, with low, medium or medium to high hybridizing conditions, that encompasses many variant lipase enzymes derived from many unknown sources and many mutants, variants, and fragments thereof in addition to recited four mutations, which can have wide variety of unknown structures as well as encoding polynucleotide sequences having unknown structures, i.e. 20-40% non-identical that encompasses many variant lipase enzymes.  
Regarding claim 1-6, 8-10 and 11, Borch et al. teach a variant of parent lipase of the polypeptide of SEQ ID NO: 2 having the substitutions mutations SPECIES corresponding to substitutions at positions G91A, and N92D, which are in the lid region (amino acids G82 to I100) and further teach substitution mutations T231R and N233R corresponding to the parent lipase polypeptide of SEQ ID NO: 2, which is about 97.3% identical to SEQ ID NO: 2 instant application (see, sequence alignment as shown below). Borch et al. also teach mutations including S83T, K98I, Q4R, D27R, G38A, G91A, N92D, D96E/G/L/W, K98Q/I, G163K, T231R, N233R, D254S, and P256T (see, pg 31). Borch et al. also teach a detergent composition comprising said variant lipase, and a non-ionic surfactant or an anionic surfactant including alkylbenzene sulfonate (LAS), and alcohol ethoxylated sulfate (see, abstract,, title, pg 1, pg 32-33,  and claims 1-16)  Since, the variant lipase polypeptide of Borch et al. is 97.3% identical to SEQ ID NO: 2 of the instant application, the nucleic acid sequence encoding said variant lipase polypeptide of Borch et al. definitely will hybridize with SEQ ID NO: 1 of the instant application even under high stringent hybridizing conditions, meets the claim limitations of claims 5 and 6.
Claim 8 is included in this rejection because the “relative wash performance improvement factor of 1.0” is the inherent property of the variant lipase of the Borch et al. because Borch et al. indeed teach the variant lipase as claimed by the instant application. 
Since the Office does not have the facilities for examining and comparing applicants' variant lipase and the variant lipase by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
RESULT 456
BDB79738
ID   BDB79738 standard; protein; 339 AA.
XX
AC   BDB79738;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Thermomyces lanuginosus lipase polypeptide SEQ ID NO:4.
XX
KW   EC 1.1.3; Lipase; enzyme engineering; enzyme production; surfactant.
XX
OS   Thermomyces lanuginosus.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..22
FT                   /label= Signal_peptide
FT   Protein         23..291
FT                   /label= Mature_lipase_protein
XX
CC PN   WO2016102356-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   18-DEC-2015; 2015WO-EP080463.
XX
PR   22-DEC-2014; 2014EP-00199760.
XX
CC PA   (NOVO ) NOVOZYMES AS.
XX
CC PI   Borch K,  Vind J;


  Query Match             96.5%;  Score 1497;  DB 23;  Length 339;
  Best Local Similarity   97.2%;  
  Matches  282;  Conservative    1;  Mismatches    7;  Indels    0;  Gaps    0;

Qy          1 MRSSLVLFFVSAWTALASPIRREVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRSSLVLFFVSAWTALASPIRREVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTG 60

Qy         61 NACPEVEKADATFLYSFEDSGVGDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLK 120
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||| ||
Db         61 NACPEVEKADATFLYSFEDSGVGDVTGFLALDNTNKLIVLSFRGSRSIENWIANLNFWLK 120

Qy        121 EINDICSGCRGHDGFTSSWRSVADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGAD 180
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KINDICSGCRGHDGFTSSWRSVADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGAD 180

Qy        181 LRGNGYDIDVFSYGAPRVGNRAFAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRGNGYDIDVFSYGAPRVGNRAFAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSP 240

Qy        241 EYWIKSGTLVPVTRNDIVKIEGIDATGGNNQPNIPDIPAHLWYFGLIGTC 290
              ||||||||||||||||||||||||||||||||||||||||||||     |
Db        241 EYWIKSGTLVPVTRNDIVKIEGIDATGGNNQPNIPDIPAHLWYFQATDAC 290


Therefore, Borch et al. anticipate claims 1-6, 8-10 and 11 of the instant application as written.
 
Double Patenting Rejection (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of U.S. patent 10669511 B2, issued on 06/02/2020 (see, PTO892). 
Since the claims of the instant application, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, and 9 of the instant application disclose a variant of a parent lipase, wherein said variant has: a) at least 60% but less than 100% sequence identity with SEQ ID NO: 2, b) lipase activity; c) substitutions corresponding to G91A and N92D in the lid region located from position G82 to position I100 of SEQ ID NO: 2; d) one or more additional substitutions in the lid region; and e) at least mutations in positions corresponding to position T231, preferably T231R, and position N233, preferably N233R, of SEQ ID NO: 2, wherein the variant further comprising one or more additional substitutions in the lid region corresponding to S83T, or D96L; wherein the variant further comprises one or more additional substitutions corresponding to Q4R; D27R; G38A; K46Q; T50K; F511, V; S54T, E56R, Q, preferably R; T72R; K74E; D111A; R118F; G163K; G212R; Y220F; R232Q; K237V; T244E; D254A,G,L,S,T; 1255G,L,T,V; P256G,L,N,R,S,T,Y; L264A,P; and/or L269V in SEQ ID NO: 2, and  a composition comprising the variant of claim 1.

Claims 1, 3 and 7 of the US patent 10669511 B2 disclose a lipase, which comprises amino acid substitutions corresponding to E1C and N233C of the mature polypeptide of SEQ ID NO: 2, has lipase activity, and has at least 85% but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 2, wherein the amino acid substitution corresponds to Q4R, S83T, G91A, N92D, D96L, D96W, L97M, K98E, K98I, K98Q, E99K, E99N, N101D, N101S, D111A, T123V, A150G, A152G, G163K, V176L, R179L, V187Y, V187W, Q188R, T189Y, T189W, H198S, T199R, N200R, E210K, E210Q, S216P, Y220F, S224R, G225R, L227G, L227R, V228R, P229R, T231R, V236R, 12380, E239C, G246C, Q249R, D254S, I255G, P256K, P256T, P256V, A2571, A257V, W260C, G263Q, L264A, 1265T, G266D, T267A, L269N, or L269V of SEQ ID NO: 2, and a composition comprising the lipase of claim 1.

 The above indicated claims of the reference patents while not totally identical to the instant method claims, are indeed product claim of a variant lipase polypeptide claimed in the instant claims, which is drawn to a variant lipase polypeptide. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product variant lipase having mutation at positions T231R and N233R (see, Col 8, lines 15-34), and narrower than the instant claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-4 and 9 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4 and 9 cannot be considered patentably distinct over claims 1, 3 and 7 of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1, 3 and 7 of US patent 10669511 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1, 3 and 7 of US patent 10669511 B2


Conclusion
Status of the claims:
Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656